Citation Nr: 1758735	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-09 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether to reopen service connection for congestive cardiomyopathy with mitral valve prolapse due to Agent Orange exposure (heart disorder). 

2. Whether to reopen service connection for diabetes mellitus due to Agent Orange exposure.

3. Whether to reopen service connection for colitis due to Agent Orange exposure.

4. Entitlement to service connection for right eye cataracts due to Agent Orange exposure.

5. Entitlement to service connection for left eye cataracts due to Agent Orange exposure.

6. Entitlement to service connection for a low back disorder due to Agent Orange exposure.

7. Entitlement to service connection for a cervical spine disorder due to Agent Orange exposure.

8. Entitlement to service connection for seborrheic keratosis of the upper back due to Agent Orange exposure.

9. Entitlement to service connection for an iron deficiency due to Agent Orange exposure.

10. Entitlement to service connection for pancytopenia due to Agent Orange exposure.

11. Entitlement to service connection for diverticulitis due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


REMAND

The Veteran served on active duty from November 1964 to October 1968.   
This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran testified that he received medical treatment from the James E. Van Zandt VAMC in the 1960s and 1970s and from (what is now called) UPMC Altoona in the 1970s.  Although he authorized VA to obtain these records, there is no evidence that an attempt was made to obtain these records.  Additionally, while a 1985 Reserve examination is associated with the claims file, the record does not reflect an attempt to obtain the entirety of his Reserve and National Guard records.  Finally, a January 2000 waiver decision indicates that the Veteran was in receipt of Social Security disability at that time, but no attempts have been made to obtain these records.  A remand is necessary to attempt to obtain these records prior to making a decision on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's records from his service in the Army National Guard from August 1971 to January 1984, the Navy Reserve from January 1984 to January 1988, and the Army National Guard from July 1990 to July 1994. If the response for records is negative, associate the negative reply with the claims file and provide appropriate notice to the Veteran.

2. Request the Veteran's treatment records from the James E. Van Zandt VAMC from 1968 to 1984, to include a search of the archived/retired paper files.  Any search of retired paper files must be documented if negative, and associate the negative reply with the claims file.

3. Request the Veteran's records from the Social Security Administration, including medical records and disability determinations.  

4. Request that the Veteran provide a list of all private treatment providers and treatment dates, to include UPMC Altoona, and authorization for VA to access these records.  Notify him that, in the alternative, he can request these records and submit them to VA.  

5. The RO should then re-adjudicate the claims.  If the claims remain denied, the RO should issue a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

